Order entered November 12, 1964, upon the motion of plaintiffs-respondents in Action No. 1 and third-party defendants-*844respondents in Action No. 2 and upon the cross motion of defendant and third-party plaintiff-respondent in Action No. 2, directing a joint trial of said actions and of Action No. 3 and staying the trial of Action No. 1, unanimously reversed, on the law and the facts and in the exercise of discretion, with $30 costs and disbursements to appellant, and the motion and cross motion denied. Certain issues in Action No. 2 — -which the cross movant itself refers to as “a very complicated, time-consuming case ” — differ from those in the other actions, and in our opinion the probability of confusion attendant upon a joint trial may not be discounted. It is noted that the instant motions were not undertaken until Action No. 1 was ready for trial. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.